                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON




MICHAEL DAVID BENSON, SR.,                                 Case No. 2:14-cv-00132-CL
                                                                              ORDER
             Plaintiff,

      v.

COLLETTE PETERS, et al.,

             Defendant.



AIKEN, District Judge:

      Magistrate Judge Mark Clarke filed his Findings and Recommendation

("F&R") (doc. 146) recommending that Defendants' Motion for Summary Judgement

be granted. Plaintiff then timely filed objections to the F&R (doc. 151). The matter

is now before me. See 28 U.S.C. § 636(b)(l)(B) and Fed. R. Civ. P. 72(b). When either

party objects to any portion of a magistrate judge's F&R, the district court must make

a de novo determination of that portion of the magistrate judge's report. See 28 U.S.C.

§ 636(b)(l); McDonnell Douglas Corp. v. Commodore Business Machines, Inc., 656

F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982). Based on my review



Page 1 - ORDER
of the F&R and the documents in the case, I find no error in Judge Clarke's F&R and

Plaintiff's objections do not undermine Judge Clarke's analysis. Thus, I adopt Judge

Clarke's F&R (doc. 146) in its entirety.     Accordingly, Defendants' Motion for

Summary Judgement (doc. 99) is GRANTED.

      IT IS SO ORDERED.

      Dated this 5/~ay of March, 2019.




                                   Ann Aiken
                           United States District Judge




Page 2 - ORDER
